DISSENTING OPINION BY
Judge SMITH-RIBNER.
I dissent from the majority’s decision to affirm the order of the Court of Common Pleas of Cumberland County, which quashed Daryl Strick’s appeal, as untimely filed, from a requirement imposed by the Department of Transportation (DOT) that Strick install ignition interlock devices on all of his vehicles before restoration of his operating privileges. The majority relies upon Freedman v. Department of Transportation, Bureau of Driver Licensing, 842 A.2d 494 (Pa.Cmwlth.2004), which dismissed as untimely filed the driver’s appeal from DOT’s refusal to restore operating privileges until after the driver had installed the ignition interlock device on all of the vehicles that he owned. In Freedman the Court determined that the driver’s appeal was untimely filed based on its interpretation of the rationale articulated by the Pennsylvania Supreme Court for its decision in Commonwealth v. Mockaitis, 575 Pa, 5, 834 A.2d 488 (2003).
As noted in the Freedman dissent, the Court should have followed its own precedents-established in Watterson v. Department of Transportation, Bureau of Driver Licensing, 816 A.2d 1225 (Pa.Cmwlth.2003), and in Schneider v. Department of Transportation, Bureau of Driver Licensing, 790 A.2d 363 (Pa.Cmwlth.2002), appeal discontinued (No. 20 MAP 2004, filed March 31, 2004), and upheld the driver’s right to appeal nunc pro tunc from DOT’s action. Both Watterson and Schneider held that DOT had no independent authority to impose ignition interlock requirements upon drivers convicted of DUI, and Watterson expressly stated that such action was void ab initio. Because DOT’s action was void ab initio, this Court held that the trial courts were correct in granting the drivers’ appeals nunc pro tunc and in sustaining the appeals. The majority has concluded, however, that untimely appeals in the ignition interlock cases are no longer viable now that the Supreme Court has decided Mockaitis even though the court never addressed the issue of nunc pro tunc appeals in such cases nor expressly overruled Watterson and the cases that followed it.
Just as important, the majority has declined to take the opportunity to rule on whether DOT’s action, likewise, was void ab initio when it imposed the ignition interlock requirement on Strick who had only one DUI conviction after the effective date of the act known as the Ignition Interlock Act (Act), 42 Pa.C.S. §§ 7001-7003. The majority also declined to take the opportunity to heed DOT’s request to *82overrule Alexander v. Department of Transportation, Bureau of Driver Licensing, 822 A.2d 92 (Pa.Cmwlth.2003), appeal granted, — Pa. -, 849 A.2d 1129 (2004). The Court in Alexander conditioned the application of the Act on repeat DUI convictions after the September 30, 2000 effective date of the Act.
Inasmuch as DOT raised the applicability of Alexander, the Court should have decided the issue on the merits and concluded that DOT’s action was void ab ini-tio because Strick had only one DUI conviction after the effective date of the Act and that the trial court thus erred in quashing Strick’s appeal as untimely filed. Because of its error, I would reverse the order of the trial court.